                                         May 26, 2020

Via ECF
Honorable Anne Y. Shields
United States Magistrate Judge
United States District Court
Eastern District of New York
Long Island Federal Courthouse
100 Federal Plaza
Central Islip, New York 11722


       Re:     Nancy Manz v. Eileen Giagrasso, Manuella Ignasio, Patrice Kelly, Richard
               Murphy, Lori Raffinetti, and South Nassau Communities Hospital,
               Docket No.: 18-CV-05171 (JS) (AYS)

Dear Magistrate Judge Shields:

       As Your Honor is aware, this firm represents the Defendants in the above-referenced
matter. We write on behalf of all parties to jointly request a remote and/or telephonic settlement
conference before Your Honor. All parties have confirmed that they are available for a settlement
conference on June 18, 2020 if such date works with the Court’s schedule.

       Thank you for Your Honor’s consideration in this matter.


                                                    Respectfully submitted,

                                                    /s/ MED

                                                    Mary Ellen Donnelly

cc:    Nancy Manz (via e-mail and regular mail)
       Plaintiff, Pro Se
